Citation Nr: 1218212	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include secondary to coronary artery disease and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim in April 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in a March 2012 informal hearing presentation from the Veteran's representative, he argued that the RO had yet to obtain VA outpatient treatment records which the Veteran had repeatedly identified.  However, a review of the Virtual VA file associated with the Veteran's claim reveals that VA outpatient treatment records from August 2003 to December 2011 have been associated with the virtual file.  Therefore, there appears to be no outstanding VA treatment records to be obtained.

Nevertheless, a remand is needed prior to deciding the claim.  In this regard, the Veteran seeks entitlement to  service connection for hypertension as secondary to the service connected coronary artery disease and/or diabetes mellitus.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.   38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran was afforded a VA examination in March 2011.  While the examiner opined that hypertension was not caused by his either Veteran's military service or his coronary artery disease and/or diabetes mellitus, she did not address whether it is at least as likely as not that hypertension is aggravated by either coronary artery disease and/or diabetes mellitus.  Such an opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the file to the examiner who conducted the March 2011 examination and ask that she provide an opinion addressing whether is it at least as likely as not that hypertension is permanently aggravated by coronary artery disease and/or diabetes mellitus.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All opinions must be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  A complete rationale for any opinion rendered must be provided. 

If the examiner is unable to offer the requested opinion without resort to speculation, the reason and bases for such a conclusion must be provided, and any evidence necessary to provide the requested opinion should be identified if it may exist. 

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completion of the above and any additional development deemed necessary, the service connection claim should be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


